                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


RONALD OWENS, JR.,

                     Petitioner,                        Case No. 15-cv-13264
                                                        Hon. Matthew F. Leitman
v.

SHERMAN CAMPBELL,

               Respondent.
__________________________________________________________________/

  OPINION AND ORDER (1) GRANTING IN PART AND DENYING IN
  PART PETITION FOR WRIT OF HABEAS CORPUS (ECF NO. 1), (2)
 DENYING A CERTIFICATE OF APPEALABLITY, AND (3) GRANTING
         PERMISSION TO APPEAL IN FORMA PAUPERIS

       A habeas petitioner seeking a writ of habeas corpus on the basis that the

evidence supporting his conviction was insufficient faces a very steep burden. That

is because a federal district court reviewing an insufficiency of the evidence claim

is “bound by two layers of deference to groups who might view facts differently” –

the state court fact finder (most often the state court trial jury) and the state appellate

court that reviewed the sufficiency of the evidence on direct appeal. Brown v.

Konteh, 567 F.3d 191, 204-05 (6th Cir. 2009).




                                            1
      Petitioner Ronald Owens, Jr. (“Ronald”)1, is the rare habeas petitioner whose

insufficiency of the evidence claim clears both layers of deference. Two of Ronald’s

state-court convictions – for assault with intent to do great bodily harm less than

murder and for conspiracy to commit assault with intent to do great bodily harm less

than murder – are not supported by sufficient evidence. The jury had no basis on

which to find Ronald guilty of those offenses beyond a reasonable doubt, and the

state appellate court’s decision finding sufficient evidence to support those

convictions involved an unreasonable application of clearly-established federal law.

Indeed, Respondent makes no serious effort to defend either the jury’s verdict or the

state appellate court’s ruling on those claims. Instead, Respondent contends –

incorrectly – that Ronald’s insufficiency of the evidence claim is not properly before

this Court because Ronald did not present it to the state appellate court. That

contention is demonstrably wrong. For the reasons explained below, the Court

vacates Ronald’s assault and conspiracy convictions.

      Ronald was convicted of the additional offenses of (1) bribing, intimidating,

or interfering with a witness in a criminal case and (2) inciting or procuring one to

commit perjury. For the reasons explained below, the Court rejects his challenges




1
 The Court does not ordinarily refer to parties by their first names. But three of the
key figures in this case share the last name “Owens,” and the facts are easier to
understand when these individuals are identified by their first names.
                                          2
to those convictions. And with those convictions intact, Ronald must still serve a

substantial prison sentence.

      Because Ronald is entitled to relief on two of his claims, the Court will

GRANT IN PART and DENY IN PART Ronald’s petition for a writ of habeas

corpus (ECF No. 1).

                                              I

                                              A

      Ronald is a state prisoner in the custody of the Michigan Department of

Corrections. He stands convicted of four crimes: conspiracy to commit assault with

intent to do great bodily harm less than murder, Michigan Compiled Laws § 750.84,

assault with intent to do great bodily harm less than murder, Michigan Compiled

Laws § 750.84, bribing, intimidating, or interfering with a witness in a criminal case,

Michigan Compiled Laws § 750.122(7)(b), and inciting or procuring one to commit

perjury, Michigan Compiled Laws § 750.425. The state trial court sentenced Ronald

to 83 months to 15 years imprisonment the conspiracy to commit assault with intent

to do great bodily harm less than murder conviction, 5 to 15 years imprisonment for

the assault with intent to do great bodily harm less than murder conviction, 83

months to 15 years imprisonment for the bribing, intimidating, or interfering with a

witness in a criminal case conviction, and 60 to 90 months imprisonment for the

inciting or procuring one to commit perjury conviction. The sentence for the bribing,

                                          3
intimidating, or interfering with a witness in a criminal case conviction was imposed

consecutive to the sentences for the other convictions (which all run concurrent to

one another).

                                             B

      Ronald stood trial in state court with his brother Steven Owens (“Steven”) as

his co-defendant. The charges against them arose from the non-fatal shooting of

Cornelius Owens (“Cornelius”) – no relation to Ronald or Steven. The prosecution

contended that Ronald and Steven (1) arranged for a man named Dyterius Roby

(“Roby”) to shoot Cornelius and (2) attempted to induce Cornelius not to identify

Roby as the shooter.

      The Michigan Court of Appeals further explained the circumstances leading

to the convictions as follows:

             Cornelius Owens (Cornelius) was shot twice in the legs on
             April 24, 2009. Cornelius and another witness-Maurice
             Harris-identified the shooter as Dyterius Roby, although
             Cornelius believed defendants were behind the shooting.
             The prosecution presented evidence that in February 2009,
             a drug raid occurred at Ronald’s residence, and the police
             confiscated drug residue and paraphernalia, and
             approximately $60,000 hidden in air vents throughout the
             home. At a subsequent drug raid at Ronald’s residence in
             November, the police found a substantial amount of crack
             cocaine, $2,100 hidden in the walls, and drug packaging
             material.

             Cornelius, a member of the same gang as defendants,
             participated in a DVD called “Prison Talk” in which he
             referenced certain gang affiliations and spoke negatively
                                         4
            about the defendants. After the February drug raid and the
            DVD, Cornelius began to hear rumors that defendants
            thought he was the snitch that led to the raid. Cornelius
            claimed that Steven called him a snitch and Ronald yelled
            out “don’t speak to the wire,” which again was a reference
            to Cornelius being a “snitch,” “rat” or the “police.” About
            a week before the shooting, Cornelius confronted the
            defendants at a fish fry. Cornelius and other men pointed
            guns at the defendants, but the confrontation deescalated
            with no shots fired.

            After Cornelius was shot, he eventually identified Roby as
            the shooter. Yet, Cornelius testified that both Ronald and
            Steven approached him and offered him money and
            cocaine to recant his identification. Cornelius met with
            Roby’s attorney and did as defendants asked, but after
            speaking with the police again, Cornelius admitted to the
            perjury scheme. A taped telephone call with Steven was
            admitted at trial, in which Steven discussed the scheme
            with Cornelius.

            Steven was convicted of conspiracy to assault with intent
            to do great bodily harm less than murder, solicitation to
            assault with intent to do great bodily harm less than
            murder, assault with intent to do great bodily harm less
            than murder, bribing, intimidating, or interfering with a
            witness in a criminal case, and inciting or procuring one to
            commit perjury. Ronald was convicted of conspiracy to
            assault with intent to do great bodily harm less than
            murder, assault with intent to do great bodily harm less
            than murder, bribing, intimidating, or interfering with a
            witness in a criminal case, and inciting or procuring one to
            commit perjury.

People v. Owens, 2014 WL 1401932, ** 1-2 (Mich. Ct. App. Apr. 10, 2014).




                                         5
                                          C

       Ronald filed an appeal of right in the Michigan Court of Appeals. He raised

eight claims through counsel and eight additional claims in a pro per supplemental

brief. The Michigan Court of Appeals affirmed his convictions. See id.

       Ronald then filed an application for leave to appeal in the Michigan Supreme

Court. He raised the same claims that he raised in the Michigan Court of Appeals.

The Michigan Supreme Court denied leave to appeal. See People v Owens, 856

N.W.2d 10 (Mich. 2014).

       Ronald next filed the habeas corpus petition that is now before this Court. (See

Pet., ECF No. 1.) The Court thereafter stayed these proceedings to allow Ronald to

exhaust in the state court an additional claim challenging his sentence based upon

the Michigan Supreme Court’s decision in People v. Lockridge, 870 N.W.2d 502

(Mich. 2015). (See Mot. to Stay, ECF No. 15; Order Granting Mot. to Stay, ECF No.

16.)

       On March 16, 2017, the state trial court denied Ronald’s motion for relief

from judgment on his Lockridge claim. The Michigan Court of Appeals then

dismissed Ronald’s application for leave to appeal for “failure to pursue the case in

conformity with the rules.” People v. Owens, No. 340153 (Nov. 8, 2017). (See ECF

No. 17, PageID.2753.)




                                           6
      On January 26, 2019, this Court granted Ronald’s motion to reactivate the

petition. (See Order, ECF No. 18.)

                                          D

      In the petition, Ronald brings the following claims for relief:

            I.     Petitioner was denied his state and federal
                   constitutional due process right to a fair trial by the
                   trial court’s refusal to grant a mistrial based on the
                   prosecutor’s continued insertion of irrelevant prior
                   bad acts and evidence of gang involvement, drug
                   dealing, and arson.

            II.    Petitioner was denied his state and federal
                   constitutional right to a fair trial as a result of the
                   trial court’s refusal to grant the defense request for
                   a mistrial based upon prosecutorial misconduct.

            III.   The trial court erred by failing to disqualify the
                   Saginaw County Prosecutor’s Officer.

            IV.    The trial court erred by refusing to strike the
                   admission of Officer Ball’s cell-phone tower
                   testimony.

            V.     The trial court erred in denying Petitioner’s motion
                   for directed verdict.

            VI.    The verdict was against the great weight of the
                   evidence.

            VII. The trial court’s errors resulted in cumulative error.

            VIII. The trial court violated Petitioner’s due process
                  rights at sentencing by misscoring Offense
                  Variables 3, 4, 10, 13, 14, and 19 of the sentencing
                  guidelines.

                                          7
            IX.      Petitioner was denied his due process right to a fair
                     trial due to ineffective assistance of counsel.

            X.       The court abused its discretion when it denied
                     Petitioner’s motion to quash.
            XI.      Petitioner’s conviction of several offenses violates
                     the Double Jeopardy Clause.

            XII. Petitioner’s conviction of the lesser included
                 offense prohibits a charge under section (7)
                 subdivision (B) of the bribery statute.

            XIII. Petitioner was denied his due process right to a fair
                  trial due to police misconduct when investigating
                  police threatened or intimidated witnesses.

            XIV. Petitioner was denied his due process right to a fair
                 trial by the knowing use of false and perjured
                 testimony.

            XV. The trial court erred by giving the jury instruction
                of the lesser included offense to conspiracy to
                commit first-degree murder for an offense that does
                not exist.

            XVI. Conspiracy to commit first-degree murder does not
                 include a lesser offense of conspiracy to commit
                 second-degree murder.

            XVII. Petitioner’s convictions must be reversed because
                  the prosecution failed to present sufficient evidence
                  to satisfy the due process standard of guilt beyond a
                  reasonable doubt.

(Pet., ECF No. 1.)
                                           II

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

requires federal courts to uphold state court adjudications on the merits unless the
                                           8
state court’s decision (1) “was contrary to, or involved an unreasonable application

of, clearly established Federal law, as determined by the Supreme Court of the

United States,” or (2) “was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

“The question under AEDPA is not whether a federal court believes the state court’s

determination was incorrect but whether that determination was unreasonable—a

substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007).

                                         III

      Ronald argues that he is entitled to federal habeas relief on his convictions for

assault with intent to do great bodily harm less than murder and for conspiracy to

commit assault with intent to do great bodily harm because they were not supported

by sufficient evidence. (See Pet., ECF No. 1.) The Court agrees.

                                          A

      Before turning to the merits of Ronald’s insufficiency of the evidence claims,

the Court addresses Respondent’s contention that Ronald may not present these

claims for review here because he did not raise them in state court. (See Answer,

ECF No. 11, PageID.2652-2653.) That is Respondent’s only real response to these

claims; Respondent never addresses the merits of the claims. 2


2
  Respondent makes only a single, passing reference to the merits of Ronald’s
sufficiency of the evidence claims in a footnote:

                                          9
      Respondent argues that, in state court, Ronald raised only state-law challenges

to the sufficiency of the evidence supporting his conspiracy and assault convictions

and that Ronald did not challenge those convictions based on the insufficiency of

the evidence under federal constitutional law. (See id.) As support for this argument,

Respondent highlights that Ronald argued to the state appellate court that the trial

court erred when it denied his “motion for directed verdict” on the claims.

Respondent contends that a “motion for directed verdict” is solely a matter of state

law and that when Ronald challenged the denial of the “directed verdict” motion

before the state appellate court, he did not raise a federal sufficiency of the evidence

challenge. The Court disagrees.

      The record indisputably demonstrates that Ronald challenged the sufficiency

of the evidence on federal constitutional grounds in state court even though he used

the term “directed verdict.” Indeed, Ronald’s counsel on direct appeal cited the Due

Process Clause of the United States Constitution and the United States Supreme


             But even if [Ronald] was raising insufficient-evidence
             claims as to all of his convictions – a point the State in no
             way concedes – those claims would lack merit for the
             more-detailed reasons set forth by the prosecutor on
             appeal.

(Answer, ECF No. 11 at n.15, PageID.2699-2700.) The “reasons set forth by the
prosecutor” were essentially the same “reasons” that the Michigan Court of Appeals
found sufficient evidence to support the conspiracy and assault convictions. (See
State Prosecutor’s Brief on Appeal, ECF No. 10-37, PageID.2369-2372.)

                                          10
Court’s decision construing that clause in Jackson v. Virginia, 443 U.S. 307 (1980),

as the law governing Ronald’s insufficiency of the evidence claim. (See Ronald’s

App. Brief, ECF No. 10-37, PageID.2180.) Ronald likewise cited United States

Supreme Court’s decisions concerning the federal constitutional test for the

sufficiency of the evidence in his pro per supplemental brief challenging the

sufficiency of the evidence:

             Before a Defendant may be convicted of a Criminal
             Offence, due process requires that the prosecution
             introduce sufficient evidence to justify a rational trier of
             fact in [concluding] beyond a reasonable doubt that the
             Defendant was guilty of all the essential elements of the
             offence. People v. Hampton, 407 Mich. 354, 366 (1979);
             Jackson v. Virginia, 443 U.S. 307, 317 (1979); In re
             Winship, 297 U.S. 338 (1970).

(Ronald’s Pro Per Supp. Brief, ECF No. 10-37, PageID.2274.)

      Ronald plainly raised a sufficiency of the evidence challenge as a federal

constitutional claim in state court.    These claims are therefore exhausted and

properly preserved for a merits determination on federal habeas review.

                                          B

      The clearly established federal law governing Ronald’s sufficiency of the

evidence claims is found in the line of Supreme Court decisions concerning the level

of proof necessary to satisfy the Due Process Clause. In In re Winship, 397 U.S.

358, 364 (1970), the Supreme Court held that “the Due Process Clause protects the

accused against conviction except upon proof beyond a reasonable doubt of every
                                         11
fact necessary to constitute the crime with which he is charged.” And in Jackson,

supra, the Supreme Court determined that sufficient evidence supports a conviction

if, “after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Jackson, 443 U.S. at 319 (emphasis in original).

      The review of insufficiency of the evidence claims under the Jackson standard

is especially deferential in the habeas context. In habeas proceedings, the sufficiency

of the evidence inquiry involves “two layers of deference”: one to the jury verdict

and a second to the decision by the state appellate court. Tanner v. Yukins, 867 F.3d

661, 672 (6th Cir. 2017). First, the Court “must determine whether, viewing the trial

testimony and exhibits in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Brown, 567 F.3d at 205 (citing Jackson, 443 U.S. at 319) (emphasis in

Jackson). Second, if the Court were “to conclude that a rational trier of fact could

not have found a petitioner guilty beyond a reasonable doubt, on habeas review, [the

Court] must still defer to the state appellate court’s sufficiency determination as long

as it is not unreasonable.” Id. When applying these two layers of deference, the

Court’s task is to “determine whether the [] Court of Appeals itself was unreasonable

in its conclusion that a rational trier of fact could find [the defendant] guilty beyond




                                          12
a reasonable doubt based upon the evidence introduced at trial.” Id. (emphasis in

original).

                                           C

                                           1

      The Michigan Court of Appeals addressed the sufficiency of the evidence

supporting Ronald’s conspiracy and assault convictions in a single short passage:

             Viewing the evidence in the light most favorable to the
             prosecution, a rational trier of fact could have found
             Ronald guilty beyond a reasonable doubt. As discussed
             above, the drug raid at Ronald’s house led to the seizure
             of $60,000. The victim-Cornelius Owens-testified that he
             began to hear rumors that defendants thought he was the
             snitch that led to the raid. He claimed that both defendants
             confronted him and called him a snitch. About a week
             after Cornelius confronted defendants at a fish fry,
             Cornelius was shot twice in the leg. Both Maurice and
             Cornelius identified Dyterius Roby as the shooter. The
             expert in cellular phone analysis testified that Roby’s
             phone was around that location, and that Roby and Steven
             contacted each other several times before and after the
             shooting. There also was evidence that Ronald
             subsequently deposited money into Roby’s jail account.

             Based on this evidence, the trial court did not err in finding
             that a rational jury could find Ronald guilty of assault with
             intent to commit great bodily harm less than murder and
             conspiracy to assault with intent to commit great bodily
             harm less than murder. While Ronald clearly prefers a
             different narrative and interpretation of the evidence, a
             directed verdict is viewed in favor of the prosecution.
             Moreover, “[i]t is for the trier of fact, not the appellate
             court, to determine what inferences may be fairly drawn
             from the evidence and to determine the weight to be
             accorded those inferences.” People v. Guthrie, 262 Mich.
                                          13
             App 416, 419; 686 NW2d 767 (2004) (quotation marks
             and citation omitted). This Court has repeatedly
             recognized that circumstantial evidence suffices as proof
             of the elements of an offense, and in particular an actor’s
             intent. Id. In light of the foregoing, the verdicts also were
             not against the great weight of the evidence, as a
             miscarriage of justice would not result if the verdicts were
             to stand. Cameron, 291 Mich. App at 617.

Owens, 2014 WL 1401932, at *11.3 As explained below, this finding of sufficient

evidence involved an unreasonable application of the Jackson standard.

                                          2

      The Court turns first to the Michigan Court of Appeals’ conclusion that the

prosecution presented sufficient evidence to support the assault with intent to

commit great bodily harm less than murder conviction. Because the Jackson

standard “must be applied with explicit reference to the substantive elements of the

criminal offense as defined by state law,” Jackson, 443 U.S. at 324 n.16, the Court

begins its analysis by setting forth the elements of Ronald’s assault conviction under

Michigan law.




3
  These issues are addressed in the Michigan Court of Appeals’ opinion under the
heading: “Directed Verdict & Great Weight of the Evidence.” Later in the opinion,
the state court confirmed that this was its analysis under the Due Process Clause as
well. See Owens, 2014 WL 1401932, at *22 n.18.
                                          14
      Ronald was convicted of the assault with intent to do great bodily harm charge

on an aiding and abetting theory.4 To secure a conviction on that theory under

Michigan law, the prosecution had to prove beyond a reasonable doubt that (1)

someone committed the assault, (2) Ronald performed or gave encouragement that

assisted the commission of the assault, and (3) Ronald intended the commission of

the assault or knew that the principal intended to commit the assault at the time he

gave aid or encouragement. See Riley v. Berghuis, 481 F.3d 315, 322 (6th Cir. 2007),

citing People v. Carines, 597 N.W.2d 130, 135 (Mich. 1999). The state appellate

court reasonably found sufficient evidence that someone committed the assault –

indeed, that element was not seriously disputed – but unreasonably found sufficient

evidence that Ronald aided or assisted the assault.

      As support for the conclusion that the prosecution presented sufficient

evidence that Ronald aided the assault, the state appellate court cited the following

evidence:

             Police seized $60,000 from Ronald’s home during a drug
              raid;




4
 That Ronald was convicted of assault with intent to do great bodily harm less than
murder under an aiding and abetting theory is evident from the fact that Ronald was
not present at the time of the shooting, the trial court instructed the jury on the
elements of guilt under an aiding and abetting theory, (see ECF No. 10-31,
PageID.1983), and, during closing arguments, the prosecutor argued Ronald’s guilt
as an aider and abettor. (See id., PageID.1949.)
                                         15
           Cornelius (the victim) thought that Ronald and Ronald’s
            brother Steven believed Cornelius was the snitch behind
            the raid;

           Cornelius was shot approximately one week after he
            confronted Ronald and Steven at a neighborhood fish fry;

           Roby (the shooter) and Steven contacted each other
            several times before and after the shooting; and

           Ronald deposited money in Roby’s jail account after the
            shooting and after Roby had been arrested.

   This evidence supports, at most, “reasonable speculation” that Ronald aided or

encouraged the assault. Newman v. Metrish, 543 F.3d 793, 797 (6th Cir. 2008). But

“reasonable speculation” is insufficient as a matter of law to support Ronald’s aiding

and abetting conviction. Id. (holding that “reasonable speculation” is not “sufficient

evidence” under Jackson.)

      First, the seizure of a large amount money from Ronald’s home during a drug

raid says nothing about whether Ronald actually played any role in the later assault

on Cornelius. The seizure of the funds may have given Ronald a motive to harm

someone – i.e., a desire to harm the person or persons who gave police the

information that led to the search – but the seizure itself is not evidence that Ronald

had a motive to harm Cornelius in particular. More importantly, even if the seizure

gave Ronald a motive to harm Cornelius, the seizure is plainly not evidence that

Ronald actually participated in or supported the assault on Cornelius.


                                          16
      Second, the evidence that Ronald believed that Cornelius was the snitch was

mere conjecture. This evidence came from Cornelius. He testified that at one point

before he was shot, he was walking past Ronald when Ronald said, “don’t speak to

the wire.” (6/23/11 Trial Tr. at 26, ECF No. 10-23, PageID.1457.) But Cornelius

admitted that Ronald’s statement was directed to someone else and that Cornelius

simply assumed Ronald was accusing him (Cornelius) of being a snitch:

             [A]s I was walking to the store, I was walking past Steve
             and Bae-Bae [Petitioner]. Actually, it was more than just
             them two out there, and Bae-Bae yelled out his mouth
             don’t speak to the wire, but he was talking to Bows, which
             is Maurice’s brother, but I took it as he was talking to me
             and I snitched out the air, and one thing led to another.

(Id.; emphasis added.) Thus, the evidence that Ronald believed that Cornelius was

the snitch is far from persuasive. Just as importantly, even if there was strong

evidence that Ronald believed that Cornelius was the snitch, that evidence would

establish, at most, that Ronald had a motive to assault Cornelius; it would not be any

proof that Ronald actually aided such an assault.

      Third, Cornelius was not shot one week after he confronted Ronald and Steven

at a neighborhood fish fry, as the state court erroneously concluded. Instead,

Cornelius and his associates (Reginald Fillmore and Anthony Hunt) drove to the fish

fry, walked toward the Owens brothers, and pointed their guns at Steven, not




                                         17
Ronald.5 (See 6/17/11 Trial Tr. at 69-70, ECF No. 10-20, PageID.1274.) Then, after

Cornelius, Fillmore, and Hunt left, Steven, in an expletive-laden tirade, said that

something had to be done about Cornelius and that Cornelius had to be dealt with.

(Id. at 73-74, ECF No. 10-20, PageID.1275.) Ronald was nothing more than a

bystander to this confrontation. He did not speak, did not participate, hung back

from the three men and his brother, and left within two to three minutes of

Cornelius’s departure. (See 6/21/11 Trial Tr. at 8-10, 44-45, ECF No. 10-21,

PageID.1302, 1311.) And even if the interaction at this fish fry could be considered

some evidence that Ronald may have had some motive to harm Cornelius, it is not

evidence that Ronald actually acted on that motive.

      Fourth, evidence that Roby (the shooter) and Steven spoke several times by

phone before and after the shooting is not probative of whether Ronald played any

role in the assault. There was no evidence that Ronald participated in those calls,

knew what was being discussed on the calls, or had any connection whatsoever to

the calls. Nor was there any evidence as to the content of the calls. Under these

circumstances, the fact that Steven spoke to Roby before and after the shooting is



5
  There is some conflicting testimony as to when the guns were drawn. Cornelius
claims the guns were only drawn when he, Fillmore, and Hunt believed that Steven
was reaching for a gun (Cornelius later realized Steven had been reaching for his
cell phone). Maurice Harris, a witness to the confrontation, testified that the three
men jumped out of a truck with their guns already drawn. The precise moment when
the men showed their weapons is irrelevant to the Court’s analysis of this issue.
                                         18
not evidence that Ronald, himself, had any connection to the shooting. Indeed, the

state court did not even try to draw a connection between these calls and Ronald’s

guilt.


         That brings us to the last piece of evidence cited by the state appellate court

as evidence of Ronald’s guilt: the testimony that Ronald twice deposited small

amounts of money – $50 on one occasion and $60 on a second occasion – in Roby’s

jail account after Roby was arrested for the shooting.6 (See 6/29/11 Trial Tr. at 188-

92; ECF No. 10-26, PageID.1674-1675.) The state court seemed to conclude that

this evidence, when construed in favor of the prosecution, could support an inference

that Ronald had hired Roby to commit the shooting and was paying Roby for

completing the job. That is an unreasonable inference that rests upon too much

speculation. The state court did not identify any evidence that before the shooting

Ronald had any communication (directly or through others) with Roby about

assaulting Cornelius nor any evidence that Ronald had any advance knowledge that

Roby was going to assault Cornelius. Moreover, neither the fact nor amount of the

deposits was unusual. Indeed, several other individuals made similar deposits into



6
  It appears that someone named Ronald W. deposited $80 into Roby’s account on
another occasion. On direct appeal, the prosecution assumed that “Ronald W.” was
Ronald Owens. But no testimony directly supported that conclusion. Nevertheless,
even if Ronald deposited an additional $80 in Roby’s account, that fact would not
alter the Court’s analysis or conclusion.
                                            19
Roby’s jail account after the shooting. For example, Michelle Baker deposited $109;

P. Worthington deposited $80; and D. Redeemer deposited $90. (See id.)            In

addition, the inmate financial records show that Roby spent at least $800 in the

commissary during the relevant time period, (see id.), and that suggests that still

other people were making deposits into his account. Furthermore, Ronald and Roby

had a relationship prior to Roby’s incarceration – they were members of the same

gang – and thus there is a reasonable alternative explanation as to why Ronald

offered support to Roby while Roby was in custody. (See 6/24/11 Trial Tr. at 14,

ECF No. 10-24, PageID.1515.) On this record, it was mere conjecture for the state

court to conclude that Ronald’s post-shooting deposits into Roby’s jail account

reflected a pre-shooting agreement between Ronald and Roby that Roby would

shoot Cornelius on Ronald’s behalf.

      In any event, even if the state court properly concluded that the deposits were

at least some evidence of a pre-shooting agreement, the court’s finding of sufficient

evidence would still be unreasonable. Simply put, that evidence, and the weak

evidence of Ronald’s alleged motive described above, was plainly insufficient to

support Ronald’s conviction of aiding and abetting the shooting of Cornelius.7


7
 As described below, the prosecution proved beyond a reasonable doubt that Ronald
attempted to bribe Cornelius to recant his (Cornelius’) identification of Roby as the
person who shot him. The Michigan Court of Appeals did not include that
misconduct by Ronald in the list of evidence that supported Ronald’s assault and
conspiracy convictions. This Court agrees with the Court of Appeals that Ronald’s
                                         20
      The Sixth Circuit Court of Appeals has held similarly meager evidence

insufficient on habeas review. In Brown v. Palmer, 441 F.3d 347 (6th Cir. 2006),

the Sixth Circuit held insufficient evidence was presented to prove the petitioner

guilty beyond a reasonable doubt of aiding and abetting a carjacking. The petitioner

was present at a gas station when the carjacking occurred. See id. at 349. The man

who committed the carjacking exited the petitioner’s car just before taking the

victim’s car at gunpoint. See id. The victim testified that the petitioner stared at the

victim from his car while the carjacker fired shots and drove the victim’s vehicle

away. See id. The petitioner then attempted to drive off, but his tires skidded in the

snow and the victim approached him, punched the petitioner in the face through the

car window, and pulled the petitioner out of the car. See id. The victim drove the

petitioner’s car to the police station to file a report. The petitioner never attempted

to retrieve his car from the police station. See id. At trial, the prosecutor argued that

the petitioner acted as a lookout and potential getaway driver for the gunman, who

was never located. See id.



efforts to undermine the prosecution of Roby for shooting Cornelius is not
meaningful evidence that Ronald participated in, or had any connection to, the
shooting. Simply put, that Ronald did not want Roby to be convicted of the shooting
says little, if anything, about whether Ronald played any role in the shooting. And
even if Ronald’s efforts to derail the prosecution of Roby were some evidence
connecting him to Roby’s shooting of Cornelius, that evidence, when coupled with
the other weak evidence against Ronald described above, would still be insufficient
as a matter of law to support Ronald’s assault and conspiracy convictions.
                                           21
      The Sixth Circuit found this evidence insufficient to support the petitioner’s

conviction:

              Although the state relies on evidence demonstrating that
              Brown ‘stared at the victims,’ never pumped gas at the gas
              station, attempted to flee following the gunshots, and
              failed to contact the police to retrieve his car, none of this
              evidence suggests that Brown assisted or encouraged the
              gunman in the commission of the armed robbery and
              carjacking or that Brown intended for the gunman to
              commit the offenses – both necessary elements for aiding
              and abetting under Michigan law.

Id. at 353.

      Ronald’s conviction for assault is based on evidence at least as thin as that in

Brown, if not thinner. While there is no doubt that circumstantial evidence by itself

may support a conviction, see Hill v. Mitchell, 842 F.3d 910, 933 (6th Cir. 2016),

the circumstantial evidence in this case is nothing more than “conjecture

camouflaged as evidence.” Piaskowski v. Bett, 256 F.3d 687, 693 (7th Cir. 2001).

The state court’s affirmance of Ronald’s assault conviction was an unreasonable

application of Supreme Court precedent.

                                            3

      The Michigan Court of Appeals’ conclusion that the prosecution presented

sufficient evidence to support Ronald’s conspiracy conviction was equally

unreasonable. A conspiracy under Michigan law is “a partnership in criminal

purposes, under which two or more individuals voluntarily agree to effectuate the

                                           22
commission of a criminal offense.” Owens, 2014 WL 1401932, at *10, quoting

People v. Jackson, 808 N.W.2d 541, 547 (Mich. App. 2011) (quotation marks and

citation omitted in Owens). “A twofold specific intent is required for conviction: the

intent to combine with others, and the intent to accomplish the illegal objective.”

People v. White, 383 N.W.2d 597, 599 (Mich. App. 1985).

      The Michigan Court of Appeals relied upon the same evidence to support

Ronald’s conspiracy conviction as it did to support his assault conviction. Just as

that evidence was insufficient for the assault conviction, it is insufficient to support

the conspiracy conviction. As described in detail above, the evidence against Ronald

established, at most, that he may have had a motive to harm Cornelius and that he

deposited funds into Roby’s account after the shooting. For all of the reasons

explained above, it was unreasonable for the state court to conclude that this

evidence, even when construed in the light most favorable to the prosecution, was

sufficient to establish that Ronald engaged in any joint criminal activity with Roby.

The Michigan Court of Appeals’ conclusion to the contrary was an unreasonable

application of Jackson.

                                           4

      The obvious question here is: how could the jury have convicted Ronald of

assault and conspiracy if, as the Court has concluded, the prosecution’s evidence on

those charges fell far below proof beyond a reasonable doubt? The Court sees two

                                          23
possible answers to that question. First, the state trial court allowed the admission

of evidence that Ronald was a drug-dealing gang member who committed other acts

of violence and was possibly involved in an arson. (See e.g., 6/21/11 Trial Tr. at 26,

166-67, ECF No. 10-21, PageID.1306, 1341; 6/23/11 Trial Tr. at 27-28, ECF No.

10-23, PageID.1457; 7/7/11 Trial Tr. at 104, ECF No. 10-30, PageID.1917.) The

admission of that evidence (while not warranting habeas relief for the reasons

explained below) may well have prejudiced the jury against Ronald and interfered

with the jury’s ability to fairly evaluate the evidence against Ronald. Second, the

prosecution often treated Ronald and his brother Steven as a single, indivisible unit,

and that may have contributed to confusion among the jurors. Indeed, that tactic

appears to have confused the state appellate court which, as described above,

attributed conduct involving only Steven to Ronald. In the end, the Court cannot be

certain why the jury was led astray, but it is certain that the jury was led astray – and

that the jury returned a verdict on the assault and conspiracy charges that is plainly

not supported by sufficient evidence. Accordingly, the Court will vacate those

convictions.

                                           IV

      Ronald also argues that there was insufficient evidence to support his

convictions of (1) bribing, intimidating, or interfering with a witness in a criminal

case and (2) inciting or procuring perjury. Ronald claims that the state trial court

                                           24
erred when it denied his motion for a directed verdict on those charges, that the

verdict on those charges was against the great weight of the evidence, and that

insufficient evidence supported the convictions on those charges. The great weight

of the evidence claim is a matter of state law, and it is not cognizable on federal

habeas review. See, e.g., Brown v. Winn, 2018 WL 5619601, at *2 (6th Cir. Sept. 12,

2018). Likewise, to the extent that the directed verdict claim rests on state law, that

claim too is not cognizable on federal habeas review. See King v. Trippett, 27 F.

App’x 506, 510 (6th Cir. 2001). The sufficiency of the evidence challenge (and the

directed verdict challenge to the extent that it relies on federal law), while

cognizable, does not warrant habeas relief.

      The Michigan Court of Appeals offered the following explanation as to why

there was sufficient evidence to support Ronald’s convictions for bribing,

intimidating, or interfering with a witness in a criminal case and for procuring

perjury:

             In regard to bribing, intimidating, and interfering with a
             witness in a criminal case and inciting or procuring one to
             commit perjury, the trial court also did not err in denying
             Ronald’s motion for a directed verdict. Evidence was
             presented that Roby shot Cornelius, and that Cornelius
             knew defendants were responsible. After implicating
             Roby, Cornelius testified that both defendants approached
             him and offered him money and cocaine in exchange for
             lying about who shot him. Ronald even accompanied
             Cornelius to meet with Roby’s attorney, where Cornelius
             recanted his identification of Roby. Cornelius estimated
             that with the cash and cocaine, he received $4,000 from
                                          25
             defendants. The jury also heard a taped telephone
             conversation between Cornelius and Steven, on which
             Steven was coaching Cornelius to testify in court about his
             confusion regarding the shooter’s identity.

             Therefore, viewed in the prosecution’s favor, a rational
             trier of fact could have found that Ronald knowingly
             attempted to incite or procure Cornelius’s perjured
             testimony and that he bribed, intimidated, or interfered
             with Cornelius in a criminal case. Also, in light of the
             overwhelming evidence of Ronald’s guilt, the verdicts
             were not against the great weight of the evidence.
             Cameron, 291 Mich. App at 617.

Owens, 2014 WL 1401932, at ** 10-12.

      The evidence described by the Michigan Court of Appeals was more than

sufficient to support Ronald’s convictions for bribing, intimidating, or interfering

with a witness in a criminal case and for procuring perjury. The prosecution’s theory

underlying those convictions was that Ronald bribed Cornelius in order to persuade

Cornelius to testify that Roby was not the shooter. The elements of bribing a witness

are: (1) a person was testifying, or was going to testify, or was going to provide

information at an ongoing or future official proceeding; (2) the defendant gave,

offered to give, or promised to give anything of value to the testifying person, and

(3) when the defendant gave, offered to give, or promised to give something of value

to the testifying person, the defendant intended to discourage the testifying person

from attending the proceeding, testifying at the proceeding, or giving information at

the proceeding, or intended to influence the testifying person’s testimony at the

                                         26
proceeding. See Mich. Crim. JI 37.3; Mich. Comp. Laws § 750.122(1). The

elements of inciting or procuring perjured testimony are: (1) the defendant did or

said something to persuade another person to make a false statement under oath (it

is immaterial whether anyone actually made a false statement under oath; the crime

is complete as soon as the defendant tries to persuade another to make a false

statement); (2) the defendant knew the statement was false at the time; and (3) that

the oath was authorized or required by Michigan state law. See Mich. Crim. JI 14.4;

Mich. Comp. Laws § 750.425.

      The evidence described by the state court easily established all of the elements

of both offenses. Thus, the state court did not unreasonably apply the Jackson

standard when it affirmed Ronald’s convictions for interfering with a witness and

procuring perjury. The Court therefore declines to grant Ronald habeas relief on

those two convictions.

                                          V

      The Court now turns to Ronald’s remaining claims for relief. Ronald asserts

that he is entitled to habeas relief with respect to all of his convictions on several




                                         27
different grounds. 8 The Court will review each in turn.9

                                          A

      Ronald asserts that he was denied a fair trial when the state trial court allowed

evidence of his drug and gang involvement. The Michigan Court of Appeals

considered this claim on direct appeal and held that the testimony was properly

admitted:

             The res gestae doctrine provides that a jury is entitled to
             hear the complete story of the crime. People v. Aldrich,
             246 Mich. App 101, 115; 631 NW2d 67 (2001). … This
             concept relies on the principle that background
             information is often necessary to provide the jury the
             proper context in which to evaluate the evidence. People
             v. Malone, 287 Mich. App 648, 661; 792 NW2d 7 (2010).
             In other words, the more the jurors know about the full
             transaction, the better equipped they are to uphold their
             sworn duty. Id. (quotation marks and citation omitted). …

                                         ***

8
 Ronald attacks all four of his convictions on the remaining grounds. The Court has
already concluded that he is entitled to relief on his assault and conspiracy
convictions based upon insufficiency of the evidence. But for the sake of judicial
efficiency, the Court has considered whether Ronald is entitled to relief from those
convictions based upon the arguments presented in his additional claims.
9
  Respondent argues that many of Ronald’s claims are barred from review because
they are procedurally defaulted. Procedural default is not a jurisdictional bar to
review of a habeas petition on the merits. See Trest v. Cain, 522 U.S. 87, 89 (1997).
“[F]ederal courts are not required to address a procedural-default issue before
deciding against the petitioner on the merits.” Hudson v. Jones, 351 F.3d 212, 215
(6th Cir. 2003), citing Lambrix v. Singletary, 520 U.S. 518, 525 (1997). The Court
finds it is more efficient to proceed to the merits of Ronald’s remaining claims and
does so here.
                                         28
Thus, “[e]vidence of other criminal acts is admissible
when it explains the circumstances of the crime.” Malone,
287 Mich. App at 662.

In the instant case, there was a drug raid at Ronald’s house
in February 2009, where the police confiscated drug
residue and $60,000. In a subsequent raid, the police
discovered additional money and crack cocaine. Cornelius
and the defendants had been a part of the same gang, the
Geto Doggs Gang, but after the February raid and the
Prison Talk DVD, their relationship changed. Cornelius
began to hear rumors that he was the snitch that led to the
February raid at Ronald’s house. Cornelius claimed that
Steven confronted him and called him a snitch, and that
Ronald yelled out “don’t speak to the wire,” which was a
reference to Cornelius being a “snitch,” “rat” or the
“police.”

About a week after this incident, Cornelius was shot. Both
Maurice and Cornelius identified Dyterius Roby as the
shooter. An expert in the field of forensic cellular analysis
testified that at the time of the shooting, Roby’s phone was
around that location. The expert further explained that
Roby initiated direct connect contact with Steven several
times that day, both before and after the shooting. After
Roby was arrested, Ronald repeatedly deposited money
into Roby’s prison account.

As seen from the recitation of the evidence, the jury was
called upon to decipher what occurred during private
conversations between defendants and Roby, and the
resulting decision to act. See Sholl, 453 Mich. at 742 (“In
this case, a jury was called upon to decide what happened
during a private event between two persons.”). Without
understanding the context--that defendants were part of
the same gang as Cornelius and perceived him to be the
snitch that led to the exposure of their drug business and
the loss of over $60,000–the jury would have been left
without the complete story. Aldrich, 246 Mich. App. at
115. “It would have been perplexing to the jury” to know
                             29
that Roby-with whom Cornelius had a good relationship-
shot him without any apparent provocation. Id. The fact
that defendants were in the same gang as Cornelius
illuminated their relationship, and helped to explain why
they reacted so strongly after thinking he was the snitch.
Further, their belief that Cornelius exposed their drug
business and cost them $60,000 “explains the
circumstances of the crime.” Malone, 287 Mich. App. at
662; Bostic, 110 Mich. App. at 749.

                           ***

Alternatively, this evidence was relevant and admissible
under MRE 404(b).

                           ***

Under MRE 404(b), inadmissible character evidence can
be deemed relevant and admissible if it is offered for a
purpose other than propensity. MRE 404(b)(1) provides:
“Evidence of other crimes, wrongs, or acts” may “be
admissible for other purposes, such as proof of motive,
opportunity, intent, preparation, scheme, plan, or system
in doing an act, knowledge, identity, or absence of mistake
or accident when the same is material, whether such other
crimes, wrongs, or acts are contemporaneous with, or prior
or subsequent to the conduct at issue in the case.” …

Here, this evidence was admissible for the non-character
purposes of motive. The prosecutor sought to prove the
motive for the shooting stemmed from defendants’ belief
that their fellow gang member had snitched on them,
which resulted in exposure and a police drug raid that cost
them $60,000. Thus, evidence of their lucrative drug
business and the gang relationship between the victim and
defendants provided the factual context to understand an
otherwise inexplicable act, which helped to establish
motive.[ ]



                            30
             Furthermore, this evidence was relevant under MRE 401
             and 402. … Evidence that defendants believed their fellow
             gang member had snitched on them and crippled their drug
             business makes it more probable that defendants were
             guilty of the charged offenses. Moreover, MRE 403 did
             not preclude the admission of such evidence. While this
             evidence was prejudicial, “[a]ll relevant evidence is
             prejudicial; it is only unfairly prejudicial evidence that
             should be excluded. …” People v. McKee, 268 Mich.
             App. 600, 6130614; 709 N.W.2d 595 (2005) (citation
             omitted). As noted above, this evidence had significant
             probative value as it illuminated the motive behind the
             crimes and the identity of the perpetrators. Furthermore,
             the evidence of gang membership and drug dealing was
             relatively restrained, as no evidence was admitted
             regarding drug buys or irrelevant gang-related behavior.
             Thus, unfair prejudice did not result.[ ]

             Therefore, this evidence was admissible as res gestae and
             pursuant to MRE 404(b). Furthermore, “the trial court’s
             decision on a close evidentiary question ... ordinarily
             cannot be an abuse of discretion.” People v. Sabin, 463
             Mich. 43, 67; 614 N.W.2d 888 (2000). Defendants are not
             entitled to relief.

Owens, 2014 WL 1401932, at ** 3-5.

      The admission of this objected-to prior acts evidence is a question of state

law. See Walker v. Engle, 703 F.2d 959, 962 (6th Cir. 1983). Federal habeas relief

is not available to correct state-court evidentiary decisions unless they rise to the

level of a violation of the Due Process Clause, see Coleman v. Mitchell, 268 F.3d

417, 439 (6th Cir. 2001), which they cannot do unless they “offend[ ] some principle

of justice so rooted in the traditions and conscience of our people as to be ranked as

fundamental.” Patterson v. New York, 432 U.S. 197, 201-02 (1977). Ronald fails to
                                         31
show that the state court’s evidentiary rulings were so egregious as to constitute a

violation of the Due Process Clause. Ronald is therefore not entitled to habeas relief

on this claim.

                                           B

      Ronald next argues that the state trial court erred when it admitted testimony

from police officer Jason Ball, who was qualified as an expert in forensic cellular

phone analysis. Officer Ball testified that Roby’s cell phone was in the vicinity of

the shooting at the time of the shooting and that calls were made to Steven before

and after the shooting. Ronald argues that Officer Ball’s testimony was based upon

“junk science,” (Pet., ECF No. 1, PageID.62), and that Officer Ball was not a neutral

expert because he was employed by the police department.

      The Michigan Court of Appeals considered this claim on direct review and

rejected it because “there was sufficient testimony for the trial court to conclude that

[Officer Ball] had the training and experience to provide the jury with useful,

scientific, or specialized knowledge.” Owens, 2014 WL 1401932, at *9. The state

appellate court also rejected Ronald’s claim that Officer Ball’s conclusions were

faulty because they were based upon data from only one cellular tower and the claim

that Officer Ball was biased because he worked with the police department. See id.

Ronald fails to show that the state court’s conclusion that Officer Ball’s testimony




                                          32
was admissible violated the Due Process Clause and offended a fundamental

principle of justice.

      Moreover, to the extent that Ronald raises a “Daubert” claim with respect to

the admission of Officer Ball’s testimony, it is without merit. In Daubert v. Merrell

Dow Pharm., Inc., 509 U.S. 579 (1993), the Supreme Court set forth factors that

courts should consider when admitting expert testimony. But the Sixth Circuit has

held that Daubert cannot provide a basis for federal habeas relief because Daubert

concerns the Federal Rules of Evidence which are not relevant to a state criminal

conviction. See Norris v. Schotten, 146 F.3d 314, 335 (6th Cir. 1998), cert. denied,

525 U.S. 935 (1998). For all of these reasons, Ronald is not entitled to federal habeas

relief due to the admission of Officer Ball’s testimony.

                                          C

      Ronald’s second and fourteenth claims raise allegations of prosecutorial

misconduct. More specifically, Ronald alleges that the prosecutor engaged in

misconduct by eliciting testimony regarding Ronald’s involvement with drugs and

gangs and by knowingly presenting false and perjured testimony. Relatedly, Ronald

argues that the state trial court erred when it failed to grant a mistrial based upon

prosecutorial misconduct.

      The Michigan Court of Appeals considered Ronald’s claim that the prosecutor

committed misconduct by eliciting testimony about the other-acts drug and gang-

                                          33
related evidence and rejected it. It held that there was no misconduct by the

prosecutor because the evidence was properly admitted under state law. See Owens,

2014 WL 1401932, at *15. The Michigan Court of Appeals’ holding that the

prosecutor did not commit misconduct by eliciting admissible testimony was not

contrary to clearly-established federal law.

      Second, Ronald argues that the prosecutor knowingly presented perjured

testimony from Cornelius. The Michigan Court of Appeals considered this claim on

direct review and rejected it:

             In the instant case, Ronald highlights the changing
             testimony Cornelius provided throughout the instant
             proceedings and those involving Roby. Thus, Ronald
             concludes that Cornelius committed perjury, admitted to
             doing so, the prosecutor knew, and the trial court acted
             improperly in admitting Cornelius’s testimony. However,
             this argument overlooks that at the time of trial, Cornelius
             claimed to be telling the truth although he admitted to
             lying previously. Thus, this is not an issue of perjury, but
             of credibility.

             “More importantly, there is no indication in the record
             that, even if [the witness] testified falsely, the prosecutor
             knew [the witness] would testify falsely.” People v.
             Herndon, 246 Mich. App 371, 417; 633 N.W.2d 376
             (2001). Additionally, defendants fully explored the
             credibility implications arising from Cornelius’s changing
             testimony. The jury was free to disbelieve Cornelius’s
             trial testimony. See People v. Williams, 268 Mich. App
             416, 419; 707 N.W.2d 624 (2005) (“This Court will not
             interfere with the trier of fact’s role of determining the
             weight of the evidence or the credibility of witnesses.”).

Owens, 2014 WL 1401932, at *23.
                                          34
      The Michigan Court of Appeals did not unreasonably apply clearly

established federal law when it rejected this aspect of Ronald’s prosecutorial

misconduct claim. Prosecutors may not deliberately deceive a court or jurors by

presenting evidence that they know is false. See Giglio v. United States, 405 U.S.

150, 153 (1972). A prosecutor also must not allow false testimony to go uncorrected

when it appears. See Napue v. Illinois, 360 U.S. 264, 269 (1959). The Michigan

Court of Appeals’ finding that Cornelius’s testimony raised a question of credibility,

not perjury, is not contrary to, or an unreasonable application of, Giglio or Napue.

Ronald is therefore not entitled to habeas relief on this claim.

      Finally, Ronald claims that the state trial court erred when it failed to grant a

mistrial under state law based on the prosecutor’s alleged misconduct. Trial court

errors in the application of state law or procedure are generally not grounds for

federal habeas relief. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). Indeed,

the Sixth Circuit has held that where a trial court erred in denying a mistrial under

state law, that error did not provide a basis for federal habeas relief. See Lorraine v.

Coyle, 291 F.3d 416, 441 (6th Cir. 2002). Ronald has not persuaded the Court that

he is entitled to federal habeas relief on this alleged error of state law and/or

procedure.




                                          35
                                           D

      In Ronald’s third claim, he alleges that the state trial court erred when it

refused to disqualify the Saginaw County Prosecutor’s Office. Prior to trial, Ronald

alleged improper ex parte communications between Judge William Crane and the

assistant prosecutor Paul Fehrman, whose wife was Judge Crane’s secretary. Ronald

then moved to recuse Judge Crane based upon that relationship. Judge Crane,

however, retired before trial and before the motion for recusal was decided, mooting

the motion.     Ronald also moved to disqualify the entire Saginaw County

Prosecutor’s Office based upon the alleged improper communications between

Judge Crane and Fehrman and between Judge Crane and another assistant

prosecutor, George Best. Judge Crane’s successor, Judge Fred L. Bouchard, denied

Ronald’s motion to disqualify the Saginaw County Prosecutor’s Office. Judge

Bouchard concluded that there were no conflicts of interest and, further, that even if

there had been a conflict of interest, the conflict was eliminated by Judge Crane’s

retirement. (See 6/8/11 State Court Order, ECF No. 10-36).

      The Michigan Court of Appeals considered this claim on direct review and

held that the state trial court properly denied the motion to disqualify the Saginaw

County Prosecutor’s Office:

              There are two common grounds that warrant disqualifying
              a prosecutor. First are situations where there is “a conflict
              of interest arising out of some professional, attorney-client
              relationship, as when the defendant is a former client of
                                           36
the prosecuting attorney.” People v. Doyle, 159 Mich.
App. 632, 641; 406 N.W.2d 893 (1987). The second
category involves “situations where the prosecuting
attorney has a personal interest (financial or emotional) in
the litigation, or has some personal relationship (kinship,
friendship or animosity) with the accused.” Id. at 641-642.
Oftentimes, disqualification of the prosecutor under such
circumstances is necessary to avoid even the appearance
of impropriety. Id. at 642. If a court determines that the
prosecutor must be disqualified, “the question then arises
whether the entire prosecutor’s office must be
disqualified.” People v. Mayhew, 236 Mich. App. 112,
126-127; 600 N.W.2d 370 (1999). Factors like whether
the prosecuting attorney has supervisory authority over
other attorneys in the office, or has policy-making
authority, make it more probable that recusal of the entire
office is likely. Id. MCL 49.160 provides that a
prosecutor’s office may be disqualified and a special
prosecutor appointed if there is a “conflict of interest or
[the prosecutor] is otherwise unable to attend to the duties
of the office.”

In the instant case, defendants levy serious allegations
against prosecutor Paul Fehrman and Judge William
Crane. The factual circumstances center on Judge Crane’s
secretary, Fehrman’s wife, and the allegations that
Fehrman was having ex parte communications with the
Judge. Yet, Judge Crane retired. He was not the presiding
judge for trial nor for the motion to disqualify the
prosecutor’s officer. As Ronald’s counsel conceded at the
December 13, 2010 hearing, and on appeal, the issue of
recusing Judge Crane is “moot.” While there may have
been a conflict of interest or an appearance of impropriety
between Fehrman and Judge Crane, it was based on a
personal relationship that became irrelevant once Judge
Crane retired.

Moreover, the prosecution denied that any improper ex
parte communications occurred, and the trial court was
free to find such disavowals credible. The prosecutor had
                            37
             no prior or existing relationship with the defendants, was
             not privy to any confidential information, nor did he have
             a personal, financial, or emotional stake in the
             proceedings. Also, as the trial court found, reassignment
             of the case to the Honorable Fred L. Borchard cured any
             potential conflict of interest.

             Therefore, the trial court properly denied defendants’
             motion to disqualify the entire prosecutor’s office.

Owens, 2014 WL 1401932, at ** 9-10.

      The Michigan Court of Appeals’ decision was not unreasonable. Courts have

recognized that an entire prosecutor’s office will be disqualified only in the rarest of

situations. See, e.g., United States v. Bolden, 353 F.3d 870, 875 (10th Cir. 2003)

(“[T]he disqualification of Government counsel is a drastic measure…

[D]isqualifying an entire United States Attorney’s office is almost always reversible

error”) (internal quotations omitted); United States v. Caggiano, 660 F.2d 184, 190-

91 (6th Cir. 1981) (reversing the district court’s decision to disqualify an entire

United States Attorney’s office where one of the attorneys in the office had served

as defendant’s defense lawyer during a previous case, on the same charges, that

ended in a hung jury); In re Harris County, 240 F. App’x 644, 645-46 (5th Cir. 2007)

(holding that the disqualification of an entire county prosecutor’s office was

improper and stating that such a sanction “must not be imposed cavalierly”). Ronald

has not persuaded the Court that disqualification of the entire Saginaw County

Prosecutor’s Office was warranted here and he therefore fails to show that the

                                          38
Michigan Court of Appeals’ decision was an unreasonable application of clearly

established federal law. Ronald is therefore not entitled to federal habeas relief on

this claim.

                                           E

         In Ronald’s seventh claim, he seeks federal habeas relief on the ground that

the cumulative effect of trial errors deprived him of a fair trial and due process of

law. A claim that the cumulative effect of errors rendered a petitioner’s trial

fundamentally unfair is not cognizable on habeas review. See Sheppard v. Bagley,

657 F.3d 338, 348 (6th Cir. 2011). Ronald is therefore not entitled to relief on this

claim.

                                            F

         Ronald’s eighth and twelfth claims arise out of his sentence. First, Ronald

argues that the state trial court violated his rights under the Due Process Clause when

it allegedly mis-scored Offense Variables 3, 4, 10, 13, 14, and 19. Ronald is not

entitled to federal habeas relief on this claim because “[a] state court’s alleged

misinterpretation of state sentencing guidelines and crediting statutes is a matter of

state concern only” and is not a basis for federal habeas relief. Howard v. White, 76

F. App’x 52, 53 (6th Cir. 2003).

         Ronald next claims that the state trial court erred when it sentenced him to 83

months to 15 years imprisonment for bribing, intimidating, or interfering with a

                                           39
witness in a criminal case. But that claim too is not cognizable on federal habeas

review because it challenges only the state court’s interpretation of state sentencing

law. See id. See also Estelle, 502 U.S. at 67.

                                           G

      In Ronald’s ninth claim, he argues that he was denied the effective assistance

of trial counsel. Specifically, Ronald contends that his counsel’s failure to move for

severance, failure to advise him to testify on his own behalf, and failure to investigate

and present a favorable witness constituted constitutionally deficient performance

that prejudiced him. The Court disagrees.

      An ineffective assistance of counsel claim has two components. A petitioner

must show that counsel’s performance was deficient and that the deficiency

prejudiced the defense. See Strickland v. Washington, 466 U.S. 668, 687 (1984).

Under AEDPA, the standard for obtaining relief under Strickland is difficult to meet

because “[t]he standards created by Strickland and § 2254(d) are both highly

deferential and when the two apply in tandem, review is doubly so.” Harrington v.

Richter, 562 U.S. 86, 105 (2011) (internal citations and quotation marks omitted).

      Ronald first argues that his attorney was ineffective when counsel failed to

move to sever Ronald’s trial from that of Ronald’s brother and co-defendant Steven.

The Michigan Court of Appeals considered this claim on direct review and rejected

it. It held that the trials were properly joined under the Michigan Court Rules, and

                                           40
that Ronald’s attorney was therefore not ineffective when counsel did not move to

sever the trials. See Owens, 2014 WL 1401932, at *17. An attorney does not render

ineffective assistance by failing to file a motion that would have been denied. See

Jones v. Winn, 2017 WL 6048865, *3 (6th Cir. 2017) (finding counsel was not

ineffective in failing to file a motion for severance that likely would have been

denied) (citing Ludwig v. United States, 162 F.3d 456, 459 (6th Cir. 1998)).

Ronald’s counsel was not ineffective for failing to file a futile motion to sever.

      Second, Ronald argues that counsel was ineffective when counsel allegedly

failed advise Ronald that he could testify on his own behalf. Ronald claims to have

been “dumbfounded” when the state trial court asked whether he would be testifying

because Ronald says that his attorney had not previously discussed this with him.

(ECF No. 1-1, PageID.169.) However, the transcript of that interaction shows that

when the trial court asked Ronald whether he would testify, Ronald affirmed that he

had discussed whether to testify with his counsel and decided not to testify. (See

7/7/2011 Trial Tr. at 62-63, ECF No. 10-30, PageID.1906.) The Michigan Court of

Appeals considered this claim on direct review and rejected it. See Owens, 2014 WL

1401932, at *17. Based upon this record, the Michigan Court of Appeals’ decision

was not unreasonable.

      Finally, Ronald argues that his trial counsel was ineffective when counsel

failed to investigate and call a woman named Sharina Parks as a defense witness.

                                          41
The Michigan Court of Appeals considered this claim on direct review and rejected

it:

             He claims that Parks would have testified that Ronald
             knew Cornelius was not the snitch, which would have
             been fatal to the prosecution’s theory at trial. Yet, other
             than his bare assertion on appeal that Parks would have
             testified in his favor, he has presented no evidence to
             substantiate this claim. Moreover, as the United States
             Supreme Court has recognized, “[t]he reasonableness of
             counsel’s actions may be determined or substantially
             influenced by the defendant’s own statements or actions.
             Counsel’s actions are usually based, quite properly, ... on
             information supplied by the defendant. In particular, what
             investigation decisions are reasonable depends critically
             on such information.” Strickland, 466 U.S. at 691. There
             is no indication that defendant placed trial counsel on
             notice that Parks could offer any relevant information or
             that she should be interviewed.

Owens, 2014 WL 1401932, at *16.

      The Michigan Court of Appeals’ decision was not unreasonable. As in the

state court proceeding, Ronald fails in this federal habeas proceeding to offer any

evidence other than his own conclusory statement to show what Parks’ testimony

would have been had defense counsel called her as witnesses.               Conclusory

allegations of ineffective assistance of counsel, without evidentiary support, do not

provide a basis for habeas relief. See, e.g., Workman v. Bell, 1778 F.3d 759, 771 (6th

Cir. 1998). Absent supporting evidence, Ronald cannot show that the state court’s

ruling denying this ineffective assistance of counsel claim was contrary to or an

unreasonable application of clearly-established federal law.
                                         42
                                          H

      Ronald next alleges that the state trial court abused its discretion when it

denied his motion to quash the criminal information as unsupported by probable

cause. However, while “a suspect who is presently detained may challenge the

probable cause for that confinement, a conviction will not be vacated on the ground

that the defendant was detained pending trial without a determination of probable

cause.” Gerstein v. Pugh, 420 U.S. 103, 119 (1975). Thus, even if there was a lack

of probable cause to support Ronald’s pre-trial detention pursuant to the criminal

information, that would not entitle Ronald to relief from any of his convictions.

Ronald is therefore not entitled to federal habeas relief on this claim.

                                           I

      Next, Ronald argues that his convictions violate the Double Jeopardy Clause.

First, he claims that the assault with intent to commit great bodily harm less than

murder and conspiracy to commit that offense violate double jeopardy because they

arose out of the same conduct. This claim is rendered moot by the Court’s decision

that these convictions are not supported by sufficient evidence.

      Ronald also claims that his convictions for inciting or procuring one to commit

perjury and bribing, intimidating, or interfering with a witness in a criminal case

violated the Double Jeopardy Clause. The Michigan Court of Appeals considered

this claim on direct appeal and rejected it:

                                          43
             [D]efendants’ double jeopardy arguments are meritless.
             Assault with intent to do great bodily harm less than
             murder requires an attempt to do bodily harm with the
             intent to do great bodily harm less than murder, Brown,
             267 Mich. App at 147, while conspiracy requires an
             agreement between two or more individuals to combine
             actions to effectuate a criminal offense, Jackson, 292
             Mich. App at 588. Thus, “each provision requires proof
             of a fact which the other does not.” Franklin, 298 Mich.
             App at 546. Furthermore, inciting or procuring one to
             commit perjury is an attempt offense that requires proof
             only that a defendant knowingly attempted to procure
             perjured testimony, Sesi, 101 Mich. App at 270, which is
             significantly different than bribing, intimidating, or
             interfering with a witness in a criminal case, see MCL
             750.122.

Owens, 2014 WL 1401932, at *20.

      The Michigan Court of Appeals’ decision was not unreasonable. The Court

ordinarily will defer to a state court’s interpretation of state statutes. And in this

instance, the Court will defer to the Michigan Court of Appeals’ holding that inciting

or procuring perjury and bribing, intimidating, or interfering with a witness are

different offenses with distinct elements. Ronald has therefore not established that

he is entitled to federal habeas relief on this claim.

                                            J

      In his thirteenth claim, Ronald argues that he was denied his right to due

process by police misconduct.        He claims that, after Cornelius recanted his

identification of Roby as the shooter, police improperly questioned Cornelius and

forced him to change his testimony. The Michigan Court of Appeals considered this
                                           44
claim on direct review and rejected it. The state appellate court noted that police

questioned Cornelius for only an hour and, although the questioning officer used

strong language and raised the possibility of charging Cornelius with perjury, the

state court found no prohibition against cautioning a witness about a perjury charge.

See Owens, 2014 WL 140193, at *21.

      The Michigan Court of Appeals’ decision was not unreasonable and is

supported by evidence in the record. Police detective Matt Gerow testified that, after

Cornelius recanted his identification of Roby, Detective Gerow told Cornelius he

believed that Cornelius had been threatened and also advised Cornelius that perjury

was a felony charge. The jury was made aware of Cornelius’ initial statement, his

recantation, his meeting with Detective Gerow, and Cornelius’ subsequent return to

his original statement. The issue of Cornelius’ credibility was properly in the hands

of the jury. The Michigan Court of Appeals’ decision that Detective Gerow’s

remarks to Cornelius did not amount to police misconduct was not contrary or an

unreasonable application of Supreme Court precedent.

                                         K

      In his fifteenth and sixteenth claims, Ronald argues that the state trial court

erred when it instructed the jurors on the lesser included offense of conspiracy to

commit assault with intent to do great bodily harm less than murder. He insists that




                                         45
the offenses of conspiracy to commit first-degree murder and conspiracy to commit

assault are incompatible because the latter lacks an element of premeditation.

      The Michigan Court of Appeals considered this claim on direct review and

denied relief:

             Defendants argue that the jury was improperly instructed
             on the lesser included offense of conspiracy to assault with
             intent to do great bodily harm less than murder. However,
             defendants requested the lesser included offenses. “[A]n
             appellant may not benefit from an alleged error that the
             appellant contributed to by plan or negligence.” People v.
             Witherspoon, 257 Mich.App 329, 333; 670 NW2d 434
             (2003).

             Furthermore, defendants’ arguments are meritless.
             Defendants rely on People v. Hamp, 110 Mich.App 92,
             103; 312 NW2d 175 (1981) to support their argument.
             Yet, Hamp stands for the proposition that “conspiracy to
             commit first-degree murder” does not include “the lesser
             offense of conspiracy to commit second-degree murder.”
             Id. Defendants in the instant case were not charged with
             nor convicted of conspiracy to commit second-degree
             murder. Further, Hamp did not stand for the proposition
             that conspiracy to commit first-degree murder was
             impervious to lesser included offenses.

             Moreover, while defendants argue that conspiracy to
             commit first-degree murder and conspiracy to commit an
             assault with intent to do great bodily harm are
             “incompatible” because they do not require the same
             elements, that is the point of a lesser included offense,
             which often denotes a crime that has fewer elements to
             prove. Therefore, defendants’ arguments are meritless.
             Further, neither defense counsel behaved objectively
             unreasonable based on the reasons defendants raise.

Owens, 2014 WL 140193, at *22.
                                         46
      On federal habeas review, a petitioner is entitled to relief only if a jury

instruction “so infected the entire trial that the resulting conviction violates due

process.” Cupp v. Naughten, 414 U.S. 141, 147 (1973). Ronald fails to show that

his conviction violated the Due Process Clause or that the Michigan Court of

Appeals’ decision rejecting this claim was contrary to or an unreasonable application

of clearly-established federal law. Ronald is therefore not entitled to federal habeas

relief on this claim.

                                         VI

      Federal Rule of Appellate Procedure 22 provides that an appeal may not

proceed unless a certificate of appealability (“COA”) is issued under 28 U.S.C. §

2253. Rule 11 of the Rules Governing Section 2254 Proceedings now requires that

the Court “issue or deny a certificate of appealability when it enters a final order

adverse to the applicant.” A COA may be issued “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

The substantial showing threshold is satisfied when a petitioner demonstrates “that

reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

      In this case, the Court concludes that reasonable jurists would not debate the

Court’s conclusion that relief should be denied with respect to all of Ronald’s claims




                                         47
except the sufficiency of the evidence claims upon which the Court grants the

petition in part. Therefore, the Court denies Ronald a certificate of appealability.

      The standard for granting an application for leave to proceed in forma

pauperis (“IFP”) on appeal is a less demanding standard than the standard for

certificates of appealability. See Foster v. Ludwick, 208 F.Supp.2d 750, 764 (E.D.

Mich. 2002), citing United States v. Youngblood, 116 F.3d 1113, 1115 (5th Cir.

1997). While a certificate of appealability may only be granted if a petitioner makes

a substantial showing of the denial of a constitutional right, a court may grant IFP

status if it finds that an appeal is being taken in good faith. Id. at 764-765; 28 U.S.C.

§ 1915(a)(3); Fed. R. App. 24(a). “Good faith” requires a showing that the issues

raised are not frivolous; it does not require a showing of probable success on the

merits. Foster, 208 F.Supp.2d at 765. The Court concludes that Ronald could take

an appeal in good faith. Ronald may therefore proceed in forma pauperis on appeal.

                                          VII

      For the reasons set forth above, the Court GRANTS IN PART AND

DENIES IN PART Ronald’s petition for writ of habeas corpus.                  The Court

GRANTS an unconditional writ of habeas corpus with respect to Ronald’s

convictions for conspiracy to assault with intent to do great bodily harm less than

murder and assault with intent to do great bodily harm less than murder on the sole




                                           48
basis that the convictions were not supported by sufficient evidence.       These

convictions shall be and are vacated on that ground.

      The Court DENIES habeas relief with respect to Ronald’s remaining claims.

      The Court DECLINES to issue a certificate of appealability, but it GRANTS

leave to appeal in forma pauperis.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: September 30, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 30, 2019, by electronic means and/or
ordinary mail.


                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        49
